699 F.2d 951
SECURITIES AND EXCHANGE COMMISSION, Appellee,v.FLIGHT TRANSPORTATION CORPORATION, FTC Executive AirCharter, Inc., FTC Cayman Ltd., and William Rubin, Appellees;Continental Illinois National Bank & Trust Co. of Chicago,Fifth Northwestern National Bank of Minneapolis, DuncanAviation, Inc., Gates Learjet Corporation, and BellHelicopter Textron, Inc., Appellants.
No. 82-1990.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 10, 1982.Decided Feb. 2, 1983.

1
Appeal from the United States District Court for the District of minnesota.


2
Robins, Zelle, Larson & Kaplan, Howard A. Patrick, Robert M. Wattson, Carol L. Thacher, Faegre & Benson, Duane W. Krohnke, Minneapolis, Minn., for appellant Joyce Rubin.


3
Gray, Plant, Mooty, Mooty & Bennett, Edward J. Callahan, Jr., Thomas Darling, John L. Krenn, Minneapolis, Minn., for Greyhound Leasing & Financial Corp.


4
Meshbesher, Singer & Spence, Ltd., Gerald M. Singer, Daniel J. Boivin, Minneapolis, Minn., for appellee William Rubin.


5
Jack L. Chestnut, Chestnut & Brooks, P.A., Minneapolis, Minn., Daniel Krasner, Wolf, Haldenstein, Adler, Freeman & Herz, New York City, John A. Cochrane, Cochrane & Bresnahan, St. Paul, Minn., Lowell E. Sachnoff, Charles R. Watkins, Sachnoff, Weaver & Rubenstein, Ltd., Chicago, Ill., Thomas P. Gallagher, Minneapolis, Minn., for class plaintiffs.


6
Jacob H. Stillman, Associate Gen. Counsel, Richard A. Kirby, Senior Sp. Counsel, Sarah A. Miller, Elliot M. Pinta, Attys., S.E.C., Washington, D.C., for appellee S.E.C.;    Paul Gonson, Sol., Washington, D.C., of counsel.


7
O'Connor & Hannan, Kevin M. Busch, Thomas C. Bartsh, Minneapolis, Minn., for appellee Flight Transp. Corp.


8
Before ARNOLD, Circuit Judge, HENLEY, Senior Circuit Judge, and DUMBAULD,* Senior District Judge.

ORDER

9
By opinion filed today in Nos. 82-1964 and 82-1976, 699 F.2d 943, the Court has decided the intervention aspects of these three related appeals.


10
On December 1, 1982, the Court ordered No. 82-1990 and the non-intervention aspects of No. 82-1964 held in abeyance "pending the adjudication by the District Court or the Bankruptcy Court of the motion to impose a constructive trust on the proceeds of the June, 1982 securities offerings."


11
Following the entry of this order, the Court assumes that the involuntary Chapter 11 bankruptcy case commenced against Flight Transportation Corporation on June 29, 1982, No. 4-82-1154 in the United States Bankruptcy Court for the District of Minnesota, Fourth Division, has proceeded.  The Court has not been informed of the nature of any subsequent proceedings either in the District Court or in the Bankruptcy Court, nor do we know whether the question of which court may decide the issue of disgorgement and the motion to impose a constructive trust has been determined.


12
Possibly no live issue remains that requires our attention in No. 82-1990.  We therefore direct counsel for all parties to No. 82-1990 to inform this Court, within 15 days after the date of the entry of this order, whether any issue remains that needs to be decided by this Court, or whether the appeal may be dismissed as moot.  A similar order is today being entered in 699 F.2d 943 No. 82-1964.


13
It is so ordered.



*
 The Hon. Edward Dumbauld, Senior United States District Judge for the Western District of Pennsylvania, sitting by designation